  Case 19-05743      Doc 48   Filed 05/10/21 Entered 05/10/21 13:54:48              Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                 )                    BK No.: 19-05743
Nicholas S Hannon and Yolanda B Hannon )                    (Jointly Administered)
                                       )                    Chapter: 13
                                       )
                                                            Honorable David D. Cleary
                                       )
                                       )
              Debtor(s)                )

             ORDER ON MOTION TO USE SELL OR LEASE PROPERTY 363(b)

     THIS CAUSE COMING ON TO BE HEARD on the motion of Debtors to USE SELL OR
LEASE PROPERTY 363(b); the court being advised in the premises and due notice having been given;

  IT IS HEREBY ORDERED:

  1. That Debtors Motion USE SELL OR LEASE PROPERTY 363(b) located at 1430 Ellisville Lane
Schaumburg, IL 60193 is hereby granted.
   2. The mortgage lien held by Mr. Cooper shall be paid in full at closing pursuant to a proper payoff
letter or, in the event of a short-sale, payoff will be subject to Mr. Cooper short-sale approval.
  3.The HUD lien shall be paid in full at closing pursuant to a proper payoff letter.
  4. Debtors will provide the Trustee with a complete copy of the closing statement within 10 days of
closing.
  5. Debtors shall be paid the first $30,000 as their homestead exemption.
  6. Any proceeds in excess of Debtor's homestead exemption shall be paid to the Chapter 13 Trustee to
be applied to Debtors plan base.

                                                         Enter:


                                                                  Honorable David D. Cleary
Dated: May 10, 2021                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
